Citation Nr: 0112252	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-18 469	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1943 to July 1945.  He died in 
December 1998.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a February 1999 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied her 
claim for service connection for the cause of the veteran's 
death.  During the course of her appeal, she has twice 
testified at hearings in support of her claim-initially in 
November 1999 and more recently in March 2001.


FINDINGS OF FACT

1.  The veteran died in December 1998, at the age of 80, from 
sepsis of 1 week duration, due to or as a consequence of 
failure to thrive of 6 weeks' duration, due to or as a 
consequence of a subdural hematoma of 6 weeks' duration; 
other significant conditions listed as contributing to his 
death, but not resulting in the underlying cause, were 
coronary artery disease (CAD), Parkinson's disease, Diabetes 
Mellitus (DM), and hypertension (HTN).

2.  At the time of his death, service connection was in 
effect for depressive reaction-which had been rated as 100 
percent disabling since July 14, 1982, for bilateral 
trenchfoot-which had been rated at the noncompensable level 
of 0 percent since July 1, 1946, and for defective vision-
which also had been rated at the noncompensable level of 0 
percent since July 1, 1946; he also previously had a 
total disability rating based on individual unemployability 
(TDIU) due to the severity of his service-connected 
disabilities from December 1, 1977, until July 13, 1982.

3.  The conditions that caused the veteran's death were 
initially manifested many years after his service in the 
military had ended and none of those conditions either were 
caused or made worse by his service-connected disabilities.

4.  The service-connected disabilities did not contribute 
substantially or materially to the veteran's death.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
service in the military, or which could be so presumed, 
neither caused nor contributed, substantially or materially, 
nor in any way lent assistance to the conditions that led to 
his death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The veteran died on December [redacted], 1998, at the age of 
80, and his certificate of death shows that his cause of death was 
sepsis of 1 week duration, due to or as a consequence of 
failure to thrive of 6 weeks' duration, due to or as a 
consequence of a subdural hematoma of 6 weeks' duration 
(since an injury on November 5, 1998); other significant 
conditions listed as contributing to his death, but not 
resulting in the underlying cause, were CAD, Parkinson's 
disease, DM, and HTN.  An autopsy was not performed.  But the 
certificate of death also indicates that he fell in his 
bedroom, sustaining the subdural hematoma, and that his 
probable manner of death was of "natural" causes.  There 
was no mention of any relationship between his service-
connected disabilities and his death.

The appellant-widow alleges that she is entitled to service 
connection for the cause of the veteran's death because he 
fell into a hole or ditch and sustained a head injury while 
stationed in France, on guard duty, during World War II-
which, in turn, caused him to experience recurring headaches 
for the rest of his life.  And she believes the chronic 
headaches in some way may have caused or contributed to his 
death.  However, since there is no medical or other probative 
evidence substantiating her allegations, her claim must be 
denied.  See, e.g., Velez v. West, 11 Vet. App. 148, 158 
(1998).

At the time of the veteran's death, service connection was in 
effect for depressive reaction-which had been rated as 100 
percent disabling since July 14, 1982, for bilateral 
trenchfoot-which had been rated at the noncompensable level 
of 0 percent since July 1, 1946, and for defective vision-
which also had been rated at the noncompensable level of 0 
percent since July 1, 1946; he also previously had a TDIU 
from December 1, 1977, until July 13, 1982.

The appellant-widow says the incision that doctors at 
Southeast Alabama Medical Center made in an attempt to drain 
the veteran's subdural hematoma ("blood clot in his brain") 
was less than an inch from where he hit his head when he fell 
in service, strongly suggesting the hematoma was a residual 
of the trauma in service.  But a review of the veteran's 
service medical records (SMRs), as well as his service 
personnel records, does not show that he sustained any sort 
of head injury to the particular area in question while in 
the military.  Rather, the only possibly relevant injury 
during service was to his eye, and service connection was 
established shortly after service for defective vision as a 
residual of that trauma.  But that disability clearly had 
absolutely nothing to do with his eventual death-neither did 
his other service-connected disabilities.  There is 
absolutely no medical or other probative evidence of record, 
whatsoever, indicating or otherwise even suggesting that the 
veteran's death was related to his service in the military, 
including any trauma that he may have sustained during 
service.  And since the appellant is a lay person, she does 
not have the necessary medical training and expertise, 
herself, to give a probative opinion on the dispositive issue 
of medical causation-to etiologically link the veteran's 
death to his military service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Hasty v. Brown, 13 
Vet. App. 230 (1999).  Indeed, even the appellant, herself, 
all but acknowledged during her most recent hearing in March 
2001 that, although she sincerely believes the veteran's 
purported head injury in service had "a bearing" on his 
death, she has not actually been told this by anyone 
competent to make this determination.  See the transcript of 
the hearing at page 5, where she only refers to the post-
service injury, on November 5, 1998, mentioned on the 
certificate of death, when the veteran fell in his bedroom 
and sustained the subdural hematoma.  Thus, in the absence of 
any medical nexus evidence to substantiate her claim, service 
connection for the cause of the veteran's death is not 
warranted.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The appellant indicated during her March 2001 hearing, and in 
a written statement that she earlier had submitted in May 
1999, that she is requesting service connection for the cause 
of the veteran's death so that she, in turn, can receive 
"enhanced" funeral and burial benefits resulting from 
additional compensation-approximately in the amount of 
$1,100.  See the transcript of her hearing at pages 7-8.  
In cases such as this, if it is determined the veteran's 
death is service connected (as opposed to not), the 
appellant-widow can receive a greater monetary benefit 
for the veteran's funeral and burial expenses.  Compare 38 
U.S.C.A. § 2302 with 38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a), (b).  However, in this particular instance, for 
the reasons discussed above, the appellant simply has not 
established that the veteran's death should be service 
connected, so this, in turn, means that she also is not 
entitled to the derivative benefit of additional compensation 
if it were.  The RO already awarded her dependency and 
indemnity compensation (DIC), pursuant to the provisions of 
38 U.S.C.A. § 1318, as if the veteran's death was service 
connected, and that is the maximum permissible benefit that 
she is shown to be entitled to.

Lastly, the Board realizes that, during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which imposes on VA an obligation to inform the 
appellant of the evidence needed to substantiate and complete 
her claim.  But under the circumstances of this case, a 
remand to inform her about the new law is not warranted 
because the RO already has provided her ample opportunity to 
submit additional evidence supporting her claim, including 
during and after her hearings in November 1999 and March 
2001, and since the statement of the case (SOC) 
and the supplemental statement of the case (SSOC) cited the 
legal requirements for establishing her entitlement to 
service connection for the cause of the veteran's death.  
Furthermore, she has not indicated, or otherwise suggested, 
that there is additional medical or other evidence-not 
already of record-that might substantiate her allegations.  
And since the preponderance of the evidence is against her 
claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

